Title: To Thomas Jefferson from William Short, 12 March 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam March 12. 1791.

I mentioned to you in my letter of yesterday sent by the way of England, the reduction made by the assembly in the duty on oils. The post which arrived last night, after the departure of that letter, brought a journal which contained the decree. It is so concise as to oils that it would appear to me obscure if I did not find that the secretary whom I left at Paris considers it as a substitution for the duty of 12.₶ formerly fixed by the assembly. The decree is as follows, copied literally from the journal.
“Sur le rapport fait par M. Vernier le decret suivant est rendu. Les toiles de chanvre et de lin, importees de l’etranger, seront assujetties au droit de 70.₶ le quintal.
Celles importées par terre de la Flandre Autrichienne, et de l’Allemagne seront assujetties au droit de 36.₶ le quintal. Et les toiles blanches à 45.₶ Le droit sur les huiles et savons sera de 6.₶”

The report probably explains this decree so as to shew that the 6.₶ are meant to be the only duty paid by American oils and on entering the Kingdom, and that the American are the only foreign oils permitted, agreeably to the late decree which excluded the others.
With respect to tobacco, as the decree stands at present it is permitted to be imported by sea only from the U.S., the Spanish colonies, the Ukraine, and the Levant. From the three first in either French Ships, or those of the U.S. Spain, or Russia respectively according to the place of its growth. From the Levant in French ships alone. The difference of the duty paid on tobacco imported in national or foreign vessels 6.₶5. the quintal. I am endeavoring as I have mentioned in my late letters to get the American vessels put on the same footing with the French as to this article. As I am sure it was not their intention to make this difference greater than the original price of the freight I have hopes of getting them at least to reduce it, perhaps to abolish it (the difference) altogether. This will be the more difficult however on account of the foreign tonnage to which their vessels are subjected in our ports.
I find that the assembly have decreed (upon the proposition of their committee of commerce to whom they had referred the question for deciding what vessels should be deemed French) “qu’à l’avenir les vaisseaux de construction etrangere seront prohibés.” They referred at the same time to their committees of commerce and marine some exceptions in favour of merchants who under late laws had purchased vessels of foreign construction, and of foreign fishermen who should come to settle in France.—This is with a view to the Nantucket men.
The Dutch are much alarmed by these proceedings. They had already considered themselves particularly injured by the decree which excluded their tobacco and of course their shipping quoad hoc. I find that the article of tobacco grown in this country is much more considerable both as to quantity and value than I had supposed it. It was used principally in the French manufactures.—The Prussian tobacco is excluded also by the late decree. Its quantity and value exported to France was inconsiderable; but the exclusion going to Holland and Prussia shews that the present system of politics adopted by those two countries, had an influence in it.
The reporter of the committee of domains sent me a note by the last post to tell me that the several committees to whom had  been referred his former report for the abolition of the droit d’aubaine in the French foreign possessions, had all agreed in it, and that he should make their joint report as soon as an opportunity presented itself. As long as there are hopes of this abolition taking place of themselves, I shall withold any application. In this I conform to your idea, which is rendered the more proper by the present jealousy with which the assembly view our access to their islands, and their desire to embarass it as much as possible.
In my letter, private, of Dec. 29. I sent you my several accounts. Among the copies which I kept I do not find that as chargé des affaires. It is possible therefore that the original may have been omitted also. For greater certainty I have made it out again and send it inclosed. It is settled up to July 1, 1790, agreeably to your desire. I find the copy of the account in detail of the two articles making 537.₶9. Of course the original was sent with my private of Dec. 29. to which also I beg leave again to refer you for the article which follows of ƒ.665.12.
This letter will be sent by an American ship which is here and will contain one for the Secretary of the Treasury. The bonds are signed and I leave this place to-morrow for Paris. When there I shall be better able to judge of the real situation of the affairs of that country. At present I can not do better than to send you the following extract of a letter received from the Secretary whom I left at Paris. I have already told you that he is a man much to be relied on and enjoying fully the confidence of M. de la fayette. I must add also that he is in general subject to be easily alarmed and of course that some allowance must be made for that disposition in the writer. The letter is dated March 7. 91.
“Les journées sont orageuses. Jamais les partis n’ont eu un développement si violent. Depuis leur derniere avanture (the entering armed into the King’s appartments as mentioned in my last) les aristocrates sont dans une fureur qu’ils ne cherchent point à dissimuler. L’interieur des Thuilleries est en combustion. Les Jacobins et 89 (two clubs composed of the popular part of the assembly) se livrent un combat à mort. Pendant ce tems là on a de justes allarmes sur les rives du Rhin. Un courier arrivé hier m’apprend qu’il y a un corps de 5000 hommes rassemblé en Souabe près Basle, que l’on recrute à force chez le Margrave de Bade, qu’à Carlsruhe et Worms on ne parle que d’invasion, que Cobourg annonce ouvertement qu’il va commander une armée, que toute l’Alsace se defie de plusieurs des commandants militaires, et que l’ennemi entretient des correspondances allarmantes et  presque à découvert avec les factieux de l’interieur. Les insurrections les plus violentes menacent ici, nous ne pourrons éviter une explosion ces jours-ci et elle pourra être terrible. S’il se fait une invasion, on ne peut prevoir combien de têtes tomberont. M. de la fayette est maintenant en bonne posture, mais l’assassinat le menace de tous les côtés. Jacobins et Aristocrates dechainent contre lui tous leurs coupes-jarrets. Dans l’affaire de Vincennes (mentioned in my last) il a pensé deux fois être tué.”
Two persons have been arrested in Alsace recruiting troops for what they call l’armée des Princes. It becomes every day more probable that the discontented joined by whatever troops they can collect, will enter France and seize on some frontier place. The object will be probably merely to feel the pulse of the people and to retire if they find it unsafe to advance. In such a case much is to be apprehended for the Queen’s life. After such a calamitous scene, should it take place, it is impossible to say what would be the denouement, but certainly terrible.
I recieved advice a few days past only of the exequatur on the consular commissions for Bordeaux, Marseilles and Havre being at length obtained. The difficulty proceeded from the suppression of the place of Grand Admiral.
Mr. Skipwith wrote to me from Martinique in Sep. last to desire I would take measures for procuring an exequatur also for him. His letter came lately to my hands. He says the consular convention is unknown to the public officers there and that they can give him no information of the steps he should take to be properly recognized. I mentioned to you in my letters from Paris, the conversations which I had had with M. de Montmorin and Rayneval on this subject. I hope I shall ere long hear from you in consequence of what I then said. It would have been useless to have forced a decision at that moment. The whole turns on the explanation of the word Etats du Roi. I wish to know how far you desire the interpretation you mention to be insisted on, and when. I am persuaded that the assembly in their present disposition with respect to our access to their islands, would not hesitate by a decree to abolish the convention if the word Colonies had been inserted. When their government becomes organised so as to subject them to some kind of responsability to public opinion it will be otherwise.
I find here that some merchants of Baltimore in conjunction with an house here have sent vessels to the French islands with cargoes which they intend to vest in sugars to be sent immediately here. One, or more, of these vessels is expected here daily. It will increase  the jealousy and ill humour which already exist in the national assembly towards us on this subject.
I inclose you a letter from one of the American captives at Algiers. I know nothing further on their subject and have no information with respect to the ransom mentioned therein. I observe by the newspapers, that the bankers have received here that you have made a report to Congress on this subject, but as they did not recieve the report with their other papers I know nothing respecting it.
The last letter which I have had the honor of recieving from you, except a short one by Mr. Donald, was dated Sep. 30. As it answered one which accompanied my No. 33. I take it for granted it was recieved also. From that number I am as yet without knowlege of any written since being recieved. This circumstance makes me fear that many of them must have miscarried. I beg you to be persuaded of the sentiments of attachment & respect with which I have the honor to be Dear Sir, your most obedient humble servant

W: Short

